Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a 371 of PCT/JP2019/005886, filed on 02/18/2019.
2)	Receipt is acknowledged of foreign priority claimed. The certified copy of the priority documents have been received in this instant application. The condition under 35 U.S.C. 119(a)-(d) or (f) are met. 
	The foreign document identifies as:
	JAPAN	PCT/JP2018/042721, filed on 11/19/2018, and
	JAPAN	2018-026508, filed on 02/16/2018.
3)	The I.D.S filed 08/14/2020 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
4)	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:
HIGH DENSITY RECORDING MAGNETIC TAPE.
5)	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract appears is not in US format of current practice. A new abstract is required in next communication.
6)	The disclosure is objected to because of the following informalities: The brackets, such as “[ ]” on claims is questionable, the bracket on the claim(s) normally uses for deleting a word and/or phrase
Appropriate correction is required.
7)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
eTerminal Disclaimer, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8)	Claims 1-19,22 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/969,876.
The corresponding claims identified as:
16/970,247				16/969,876
Claims	1+22, 27					1+21, 23.
		2						3
		3						4
		4						5
		5						6
		6						7
		7						8
		8						9
		9						10
		11						12
		12						13
	13						14
	14						15
	15						16
	16						17
	17						18

	19						20
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The copending application claims include all of the limitations of the instant application claims, respectively (The copending application claims also include additional limitations), such as, a magnetic recording medium in a shape of a tape that is long in a longitudinal direction and is short in a width direction, the medium comprising: a base material, and a magnetic layer, wherein the magnetic layer includes a data band long in the longitudinal direction in which a data signal is to be written, and a servo band long in the longitudinal direction in which a servo signal is written, and in the magnetic layer, a degree of vertical orientation is greater than or equal to 65%, a half width of a solitary waveform in a reproduction waveform of the servo signal is less than or equal to 195 nm, a thickness of the magnetic layer is less than or equal to 90 nm, and a thickness of the base material is less than or equal to 4.2 μm. Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom. ( See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ 2D 1869, “ a later genus claim limitation is anticipated by,  ”, In re Goodman, 29 USPQ 2d 2010, “ Thus, the generic invention is ‘ anticipated ’ by the species of the patented invention ” and the instant “ application claims are generic to species of invention covered by the patent claim, and since without Terminal Disclaimer, extant species claims preclude issuance of generic application claims ” ).
9)	Claims 20,21 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).















								/TAN X DINH/
Primary Examiner, Art Unit 2688
February 25, 2021